                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

EDDIE BAKER, JR. ,

        Petitioner,                                                   ORDER
v.
                                                             Case No. 19-cv-577-wmc
MATTHEW MARSKE,

        Defendant.


        Petitioner Eddie Baker, Jr. seeks a writ of habeas corpus pursuant to 28 U.S.C.

§ 2241. Petitioner has neither paid the $5 filing fee nor requested leave to proceed without

prepayment of the filing fee. For this case to move forward, petitioner must pay the $5 filing

fee or submit a properly supported motion for leave to proceed without prepayment of the

filing fee no later than August 5, 2019. Any motion for leave to proceed without prepayment

of the filing fee must include a certified copy of an inmate trust fund account statement (or

institutional equivalent) for the six-month period beginning approximately January 15, 2019

through the date of the petition, July 15, 2019.




                                           ORDER

        IT IS ORDERED that:

                1.    Petitioner Eddie Baker, Jr. may have until August 5, 2019, to pay the

$5 filing fee or submit a properly supported motion for leave to proceed without prepayment

of the filing fee.
       2.     If petitioner does not submit either the $5 payment or a motion for leave to

proceed without prepayment before August 5, 2019, I will assume that petitioner wishes to

withdraw this petition.




              Entered this 15th day of July, 2019.

                                    BY THE COURT:

                                    /s/

                                    PETER OPPENEER
                                    Magistrate Judge
